IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-33,535-05


                       EX PARTE SAMUEL LYNN REAVES, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. C-2-W011907-0780991-B IN THE CRIMINAL DISTRICT COURT NO. 2
                         FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated, enhanced, and sentenced to twenty years’ imprisonment. He did not appeal his

conviction.

        Applicant raises five grounds for relief. After an independent review of the record, we

conclude that Applicant’s first ground, concerning the denial of street time credit and the pending

parole revocation proceedings, is without merit. Therefore, it is denied. Applicant’s fourth allegation

presents nothing for this Court to consider. Therefore, it is dismissed. Applicant’s remaining grounds
                                                                                                2

are dismissed as subsequent. Tex. Code Crim. Proc. art. 11.07 § 4. Accordingly, the application is

denied in part and dismissed in part.

Filed: September 22, 2021
Do not publish.